DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-13, 17, 19 and 21-29 are pending, of which claims 1, 17 and 19 are in independent form.  Claims 1, 3-13, 17, 19 and 21-29 are rejected under 35 U.S.C. 103.  

Response to the Claim Amendments and Arguments
Applicant’s claim amendments and arguments filed on 09/13/2021 as they apply to the 35 U.S.C. 103 rejections of claims have been fully considered.  On page 13 of the remarks Applicant’s representative appears to argue the amendments to the claims render the prior rejection of the claims moot.  

Examiner’s Response:
Matthew at paragraphs [0085]-[0087] and [0092] gives examples of different types of MMOGs and the types of events and data that can be collected and analyzed over a plurality of users.  Matthew at paragraphs [0038] and [0042] discloses a merchant offering goods for sale and a plurality of eligibility constraints.  Lastly, Matthew at paragraph [0113] discloses in part, “With reference back to FIG. 4a, action engine may comprise, or be in communication with, ad module 406 and location value add module 408. The ad module 406 may be preloaded with The action engine 404, upon the occurrence of an event, may be configured to execute an ad on the ad engine 404.”  Examiner is interpreting both a merchant offering a user goods for sale based on a plurality of events of eligibility constraints being met such as player level and completion of a puzzle, and the action engine recited above, upon the occurrence of an event, may be configured to execute an ad on the ad engine as reading on the amended claim limitations, specifically, …outputting a second stream to a consumer of events.  In the event that Applicant’s representative disagrees with Examiner’s response to Applicant’s argument, in an effort to provide compact prosecution, please see the attached PTO-892 references and the sections cited at the end of this Office Action in the section labeled Prior Art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 17, 19 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Matthew U.S. Pub. No. 2014/0073420 (hereinafter “Matthew”) in view of Manion et al. U.S. Patent No. 8,997,081 (hereinafter “Manion”).
Regarding independent claim 1, Matthew discloses:
receiving a first stream of a plurality of first sets of data, each first set of data comprising an identifier and information about one or more respective events, wherein different first sets of data have information about different events (Matthew at paragraphs [0006] – [0007] discloses a plurality of items and attributes a user of an online gaming or mobile application may acquire, such as points, gold coins, character levels, or completion of tasks or puzzles, and Matthew at paragraph [0093] discloses monitoring user actions as a user progresses through a game in real time which Examiner is interpreting as receiving streaming data comprising events and identifiers, such as for example, Matthew at paragraph [0042] disclosing a specific user [i.e., identifier] has reached platinum medallion level in our frequent fighter program [i.e., event information].)

storing in a data store for a respective identifier, information about at least one first event associated with the respective identifier as state for the respective identifier, said state being valid for a plurality of subsequent first sets of data associated with the respective identifier until information about one or more subsequent events for updating said state is received (Matthew at paragraphs [0003], [0006], [0042] and [0093] gives examples of the types of data, user actions and events received and tracked by the various engines in gaming, MMOG, and mobile application environments disclosed in Matthew such as a user’s character level.  One common embodiment known to one of ordinary skill in the art in the MMOG and gaming community for character leveling involves a user acquiring a threshold of experience points per level.  Matthew at paragraph [0042] discloses a user reaching a platinum level of a frequent fighter program, which Examiner is interpreting as tracking the number of fights, or the number 

running a plurality of different scripts for the respective identifier, wherein the scripts are configured to retrieve and use at least one state for the respective identifier stored in said data store and information about at least one respective second event, the information about the at least one respective second event being received in or more first sets of data with the same identifier as the first event, wherein the same state for the respective identifier is used by two different ones of said plurality of different scripts for the respective identifier and the information about the first and second events are received in different sets of first data which comprise the respective identifier (Examiner is of the position that Matthew discloses tracking multiple events in relation to one another, such as user level, and character attributes or the completeness of in game obstacles for use in creating and extending offers to users, such as the concurrent constraints [i.e., plurality of events] outlined in Matthew at paragraphs [0006], [0082] and [0093].  Additionally, Examiner is of the position that the tracking of user metrics such as user retrieval and use of state.  However, while Matthew at paragraph [0066] does disclose mobile apps running in a JavaScript environment, Matthew does not disclose using scripts to monitor events. 
Manion at Column 25, Lines 29-43 provided below does teach an event listener calling one or more JavaScript functions when certain events are detected, more specifically, Manion teaches:
Next, the mobile browser 404 may execute a script (e.g., a JAVASCRIPT) that transmits the data, e.g., via the Internet, to a backend server (e.g., TDN server 417) responsible for collecting analytics. 
(93)    In some embodiments, event listeners executed in the mobile application 401 (e.g., by the mobile library 403) may trigger opcodes to make a call to one or more functions (e.g., JAVASCRIPT functions) [i.e., at least two different scripts]. When certain events are detected and/or certain data is captured, functions running within or available to the hidden browser 404 may cause tags to be fired. In some embodiments, these functions may be implemented as JAVASCRIPT functions. These JAVASCRIPT functions may create tags for collecting analytics related to the mobile application 401 and cause the tags to be transmitted to a backend system responsible for collecting analytics data. (See Manion at Column 25, Lines 29-43).

	Additionally, Manion at Column 14, Lines 36-38 teaches, “…The function handler may be used to define a call to one or more functions (e.g., a JAVASCRIPT function) and values to be passed as parameters to the functions.”  
Both the Matthew reference and the Manion reference in the cited portions are in the field of endeavor of tracking events from a mobile application for analytics.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the monitoring of user actions in a mobile application and performing analysis and 

wherein one of said plurality of different scripts is configured to generate second sets of data where at least one second set of data comprises information about at least two different events, said at least two different events being received in different first sets of data in said first stream; outputting a second stream to a consumer of events, the second stream comprising said second;  set of data (Matthew at paragraphs [0085]-[0087] and [0092] gives examples of different types of MMOGs and the types of events and data that can be collected and analyzed over a plurality of users.  Matthew at paragraphs [0038] and [0042] discloses a merchant offering goods for sale and a plurality of eligibility constraints.  Lastly, Matthew at paragraph [0113] discloses in part, “With reference back to FIG. 4a, action engine may comprise, or be in communication with, ad module 406 and location value add module 408. The ad module 406 may be preloaded with advertising components or advertising messages. The action engine 404, upon the occurrence of an event, may be configured to execute an ad on the ad engine 404.”  Examiner is interpreting both a merchant offering a user goods for sale based on a plurality of eligibility constraints being met, and the action engine, upon the occurrence of an event, may be configured to execute an ad on the ad engine as reading on outputting a second stream to a consumer of events…) 

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  While Matthew discloses passing user information to a plurality of engines, Matthew does not disclose:
subsequently receiving at least one further script while the plurality of different scripts is running and running said at least one further script in addition to said plurality of different scripts.
However, Manion teaches, subsequently receiving at least one further script while the plurality of different scripts is running and running said at least one further script in addition to said plurality of different scripts. (Manion at Column 25, Lines 33-36 teaching, “In some embodiments, event listeners executed in the mobile application 401 (e.g., by the mobile library 403) may trigger opcodes to make a call to one or more functions (e.g., JAVASCRIPT functions).”  Examiner is of the position that the above citation to Manion teaches running one or more script functions concurrently.  More specifically, Examiner is of the position that the event listeners teach a plurality of different scripts and the call to one or more functions teaches at least one further script while the plurality of different scripts is running.)

Regarding dependent claim 4, all of the particulars of claims 1 and 3 have been addressed above.  Additionally Matthew discloses:
comprising determining when information about at least one further state is to be stored for said at least one further script, storing for each identifier information about said at least one further state.  (Matthew at paragraphs [0006], [0091] and [0107] discloses storing event and identifier information.  Additionally, Matthew at paragraph [0042] discloses a user reaching a platinum level.  Examiner is of the position that in several such games as those disclosed in 

Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, Matthew discloses:
wherein said first stream of said plurality of first sets of data is received at a first entity, and the consumer of events to which the second stream is output comprises a second entity, said method further comprising: receiving a third stream of a plurality of third sets of data at a third entity, each third set of data comprising an identifier and information about one or more respective events, wherein different third sets of data have information about different events; storing, in a data store, for a respective identifier, information about at least one event associated with the respective identifier as state for the respective identifier, said state being valid for a plurality of subsequent third sets of data associated with the respective identifier until information about one or more subsequent events for updating said state is received; running a plurality of different scripts for the respective identifier, wherein said at least one state is used by at least two different scripts; and outputting from the third entity to said second entity a fourth stream of a plurality of fourth sets of data, wherein at least one fourth set of data comprises information about at least two different events, said information about the at least two different events being received in different sets of data with the same identifier in said third stream. (Matthew at paragraphs [0085]-[0087] and [0092] gives examples of different types of MMOGs and the types of events and data that can be collected and analyzed over a plurality of users.  Examiner is interpreting Matthew reciting collecting analytics for a plurality of users as disclosing a plurality of streams of a plurality of sets of data, being analyzed for a plurality of 

Regarding dependent claim 6, all of the particulars of claims 1 and 5 have been addressed above.  Additionally, Matthew discloses:
comprising aggregating data in said second and fourth streams of data (Matthew at paragraph [0124] discloses results aggregator 628).

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Matthew discloses:
wherein said storing of at least one state is for one or more states which are capable of being valid for at least one other event (Matthew at paragraph [0042] discloses a special price based on level [i.e., state].  Additionally, Matthew at paragraph [0085] discloses a user having access to an item based on character level, or state.  Examiner is interpreting a special price disclosed in [0042] and access to an item as two events using the same state, character level.)

Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  Additionally, Matthew discloses:
comprising processing said information about said at least one first event and storing said processed information in said store as state (Examiner is interpreting Matthew at 

Regarding dependent claim 9, all of the particulars of claim 1 have been addressed above.  Additionally, Matthew discloses:
comprising receiving information about one or more subsequent events for updating said stored state and storing an updated state, said updated state being used by one or more of said plurality of scripts (Matthew at paragraph [0069] discloses modifying [i.e., updated information about at least one stored event] functions.  Additionally, Matthew at paragraph [0042] discloses a user reaching a platinum level as a frequent fighter.)
 
Regarding dependent claim 10, all of the particulars of claim 1 have been addressed above.  Additionally, Matthew discloses:
comprising receiving information about one or more subsequent events for updating said stored state and associated with the respective identifier, retrieving the stored at least one state associated with the respective identifier, using the stored state and the received information about one or more subsequent events to determine updated state for the respective identifier and storing for said respective identifier said updated state for use by one or more of said plurality of scripts (Matthew at paragraph [0085] discloses having access to buy goods once a certain level is reached.  Examiner is interpreting the leveling up of a user as updating state information for use by one of the functions of the game).

Regarding dependent claim 11, all of the particulars of claim 1 have been addressed above.  Additionally, Matthew discloses:
comprising receiving said first stream of said plurality of sets of data from a plurality of different devices (Matthew at Figure 3 discloses a plurality of devices 310, 312 and 314 and at paragraph [0086] further discloses a social poker tournament with a plurality of users.  Examiner is of the position that Matthew at paragraph [0086] could be interpreted as disclosing a first stream of sets of data from a plurality of different devices.)   

Regarding dependent claim 12, all of the particulars of claim 1 have been addressed above.  Additionally, Matthew discloses:
wherein said identifier identifies at least one of a user associated with a respective device providing the respective set of data in said first stream and a device providing the respective set of data in said first stream (Matthew at paragraph [0068], [0085]-[0087] and [0091] discloses identifier information that links users, devices and functions).

Regarding dependent claim 13, all of the particulars of claim 1 have been addressed above.  Additionally, Matthew discloses:
wherein said plurality of first sets of data in said first stream comprise information about events generated during playing of a computer implemented game (See Matthew at paragraph [0085] disclosing a MMOG).

Regarding independent claim 17, claim 17 is rejected under the same rationale as claim 1.

Regarding independent claim 19, claim 19 is rejected under the same rationale as claim 1.

Regarding dependent claim 21, all of the particulars of claim 17 have been addressed above.  Additionally claim 21 is rejected under the same rationale as claim 3.

Regarding dependent claim 22, all of the particulars of claims 17 and 21 have been addressed above.  Additionally claim 22 is rejected under the same rationale as claim 4.

Regarding dependent claim 23, all of the particulars of claim 17 have been addressed above.  Additionally claim 23 is rejected under the same rationale as claim 7.

Regarding dependent claim 24, all of the particulars of claim 17 have been addressed above.  Additionally claim 24 is rejected under the same rationale as claim 8.

Regarding dependent claim 25, all of the particulars of claim 17 have been addressed above.  Additionally claim 25 is rejected under the same rationale as claim 9.

Regarding dependent claim 26, all of the particulars of claim 17 have been addressed above.  Additionally claim 26 is rejected under the same rationale as claim 10.

Regarding dependent claim 27, all of the particulars of claim 17 have been addressed above.  Additionally claim 27 is rejected under the same rationale as claim 11.

Regarding dependent claim 28, all of the particulars of claim 17 have been addressed above.  Additionally claim 28 is rejected under the same rationale as claim 12.

Regarding dependent claim 29, all of the particulars of claim 17 have been addressed above.  Additionally claim 29 is rejected under the same rationale as claim 13.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
2016/0001187
Paragraph [0191] as it relates to a custom engine that allows developers to execute game level scripts with thousands of simultaneous users…and collecting game metrics and performing analytics.
2012/0078868
Paragraph [0026] as it relates to history sensitive stream processing and maintaining a data state.
2009/0150319
Paragraph [0061] as it relates to event stream processing and executing java scripts.
2010/0069155
Paragraph [0010] as it relates to a distributed gaming systems running a plurality of scripts.
2013/0019023
Paragraph [0044] as it relates to a script describing a user’s actions during a computer game.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/SYED H HASAN/Primary Examiner, Art Unit 2154